DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Formal Matters
Applicant’s amendment and arguments filed on January 29, 2021 are acknowledged and have been fully considered due to the entered request for continued examination. Claims 1, 3-4, 7-10, and 12-20 are pending. Claims 1, 3-4, 12, and 14 are under consideration in the instant office action. Claims 9-10, 13 and 16-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claims. Applicants amendments and arguments did not overcome the rejections of record such as under 35 USC 103 for reasons set forth in the previous office action and herein below.
Withdrawn Objections/Rejections
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.

Rejections Maintained
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 12, and 14 remain rejected under 35 U.S.C. 103 as being unpatentable over Caruso et al. ((Chem. Mater., 11, 3309-3314, 1999) and Deng et al. (Biomaterials 32, 4976-4986, 2011) and Mao et al. (Biomaterials 24, 1067-1074, 2003). 
Note: The examiner would like to clarify applicant’s election from example 6 as clarified by applicant’s attorney previously that a hybrid hollow capsule was chitosan and 7 nm Ludox SM colloidal silica particles were alternately coated onto spherical calcium carbonate sacrificial particles. Applicant has received examination on the merits based on this election and examination is solely based on the elected invention. 
Applicants’ claims
Applicants claim a hollow microcapsule.
Determination of the Scope and Content of the Prior Art
(MPEP 2141.01)
Caruso et al. teach in the abstract uniform inorganic and hybrid inorganic-organic hollow microspheres have been produced by coating colloidal core templates with alternating layers of oppositely charged nanoparticles and polymer, and thereafter removing the core either by heating or chemical treatment. The multilayers were constructed by consecutively depositing the nanoparticles and polymer onto the colloidal templates, utilizing the electrostatic attraction between the particles and polymer for layer build-up. Hollow silica spheres were obtained by calcining polymer latex spheres coated with multilayers of silica nanoparticles (SiO2) bridged by polymer [poly- (diallyldimethylammonium chloride) (PDADMAC)]. Exposure of SiO2/PDADMAC multilayercoated polymer latex colloids to acidic solutions, dimethyl sulfoxide, or tetrahydrofuran yielded hollow composite silica-polymer spheres. The fabricated hollow spheres have been characterized using scanning and transmission electron microscopy. The approach employed is well suited to generating hollow spheres of controlled diameter, wall thickness, and composition. Yet another method to produce hollow microspheres is to employ sacrificial cores: in this approach a coating is deposited on the core as a result of controlled surface precipitation of inorganic molecular precursors from solution or direct surface reactions, and the core can be subsequently removed by heating (calcination) or by dissolution in a solvent (see page 3309). Herein we hollow microspheres from colloidal core-nanocomposite multilayer shell particles. Using the colloid as a sacrificial core, hollow microspheres are produced following core removal. Unlike previous studies where the particle coating is achieved via surface precipitation or reaction with organic precursors, in the current work the multilayers are assembled by the sequential adsorption of layers of preformed silica nanoparticles (SiO2), of ∼30 nm diameter, and positively charged polymer [poly(diallyldimethylammonium chloride) (PDADMAC)] (Scheme 1) (see page 3310).
 Caruso et al. teach as follows:

    PNG
    media_image1.png
    355
    345
    media_image1.png
    Greyscale


Ascertainment of the Difference Between Scope of the Prior Art and the Claims 
(MPEP 2141.02)
Caruso et al.do not specifically teach chitosan as a polycation layer that is applied on the silica.. This deficiency is cured by the teachings of Deng et al.
chitosan silica hollow nanospheres (CS-SiO2 HNPs) suitable for breast cancer therapy are produced and investigated. The SiO2 HNPs are fabricated using a one-step, one-medium process which obviates the need for post-treatment to remove the templates, additional dissolution, or calcination. Taking advantage of the cross-linking reaction with (3-Glycidyloxypropyl) trimethoxysilane (GTPMS), cationic polysaccharide-chitosan decorates the surface and produces pH sensitive CS-SiO2 HNPs. The materials enable controlled release of loaded drugs in pericellular and interstitial environments. In particular, the antibody molecule (to ErbB 2) can be conjugated onto the surface of the CS-SiO2 HNPs thereby allowing the hollow nanospheres to serve as a targeted delivery agent to breast cancer cells. TNF-a are delivered to MCF-7 breast cancer cells under both in vitro and in vivo conditions to suppress the growth of cancerous cells and even kill them with high therapeutic efficacy. Owing to their hollow inner cavity and porous structures, the CS-SiO2 HNPs are excellent pH-responsive targeted nanocarriers. In this paper, we report a one-step method to fabricate monodispersed SiO2 HNPs and then decorate them with chitosan using the cross-linking reaction with (3-Glycidyloxypropyl) trimethoxysilane (GTPMS). The resulting SiO2 HNPs with a pH-sensitive polyelectrolyte layer are conjugated to the antibody molecule (to ErbB 2) to produce the desired nanocarriers for targeted TNF-a drug delivery to tumor cells (see page 4977). The MCF-7 breast cancer cells were seeded to the wells containing coverslips at 103 cells/well. After two days, the same volume of CS-SiO2 HNPs conjugated with the antibody, blank CS-SiO2 HNPs, and PBS solution were added to the wells. The final concentration of the nanospheres in the cell wells was controlled to within 0.1 and 0.5 mg/mL. After further incubation for 1 h, the solution was 
Caruso et al.do not specifically teach the crosslinking is performed with a crosslinking agent at a temperature below 0 oC.. This deficiency is cured by the teachings of Mao et al.
Mao et al. teach Chitosan–gelatin hybrid polymer network scaffolds were prepared via the freeze-drying technique by using the ice microparticle as a porogen. Monolayer and bilayer scaffolds were obtained by using different pre-freezing methods. The novel bilayer scaffolds were prepared via contact with -56 oC lyophilizing plate directly, then lyophilized. The properties of chitosan–gelatin scaffolds, such as microstructure, physical and mechanical and degradable properties, were studied. These results suggested that the porosity and pore size of the scaffolds could be modulated with thermodynamic and kinetic parameters of ice formation. The scaffolds prepared from chitosan and gelatin can be utilized as a promising matrix for tissue engineering. Monolayer scaffold: 2% chitosan solution in 1% acetic acid was mixed with 4% gelatin aqueous solution under agitation for 12 h at 371C; then degassed centrifugally. 0:5 ml; 0.25% glutaraldehyde solution was added in 16 ml mixture solution. The mixture was poured into a 75 mm2 Petri dish. The dishes were placed within a refrigerator to freeze at different temperatures (-20 oC, -40 oC, -60 oC) for 12 h: Then the frozen hydrogel in dish was lyophilized within a freeze-dryer (Chaist, Alpha 2.4) for 32 h: The porous scaffold obtained was washed with double-distilled water and then treated with 5% sodium boro-hydride aqueous solution to block non-reacted aldehyde groups. After washing in water the porous and 0.25% glutaraldehyde solution (crosslinking chemical) was incorporated into 16 ml mixture. The condense plate of freeze-dryer was set to -56 oC: The Petri dishes containing the mixture were brought into contact with the cool plate at low temperature directly for 12 h and then they were lyophilize treated as for monolayer scaffold. The mean pore size in the loose layer was 10±27 microns; which was similar to that of monolayer scaffold, however their pore arrangement makes a difference between them. The pore arrangement of bilayered scaffold was well regulated, which arranged perpendicularly to the freezing plate. The pore configuration of monolayer scaffold was ruleless (cf. Fig. 1) (see page 1069). Pre-freezing temperature is another parameter, which has effect on mean pore sizes in addition to chitosan– gelatin composition concentration. As shown in Fig. 7, the mean pore diameter could be modulated within the range 50–300 mm; by changing the pre-freezing temperature and the cooling rates. The sponge scaffold with even pore size can be fabricated. The pore sizes becomes smaller and pore walls thinner, while interconnectivity increases along with declining pre-freezing temperature (page 1069).

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP 2142-2143)
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to modify the teachings of Caruso et al. by putting chitosan as the positively charged layer because Deng et al. teach chitosan silica hollow nanospheres (CS-chitosan silica hollow nanospheres (CS-SiO2 HNPs) suitable for breast cancer therapy are produced and investigated. The SiO2 HNPs are fabricated using a one-step, one-medium process which obviates the need for post-treatment to remove the templates, additional dissolution, or calcination. Taking advantage of the cross-linking reaction with (3-Glycidyloxypropyl) trimethoxysilane (GTPMS), cationic polysaccharide-chitosan decorates the surface and produces pH sensitive CS-SiO2 HNPs. The materials enable controlled release of loaded drugs in pericellular and interstitial environments. In particular, the antibody molecule (to ErbB 2) can be conjugated onto the surface of the CS-SiO2 HNPs thereby allowing the hollow nanospheres to serve as a targeted delivery agent to breast cancer cells. TNF-a are delivered to MCF-7 breast cancer cells under both in vitro and in vivo conditions to suppress the growth of cancerous cells and even kill them with high therapeutic efficacy. Owing to their hollow inner cavity and porous structures, the CS-SiO2 HNPs are excellent pH-responsive targeted nanocarriers. In this paper, we report a one-step method to fabricate monodispersed SiO2 HNPs and then decorate them with chitosan using the cross-linking reaction with (3-Glycidyloxypropyl) trimethoxysilane (GTPMS). An ordinary skill would have had a reasonable chance of success to combine the teachings of Caruso et al. and Deng et al. because both references teach hollow microspheres and nanospheres made by layering negatively charged and positively charged molecules.
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to modify the teachings of Caruso et al. by performing the oC because Mao et al. teach Chitosan–gelatin hybrid polymer network scaffolds were prepared via the freeze-drying technique by using the ice microparticle as a porogen. Monolayer and bilayer scaffolds were obtained by using different pre-freezing methods. The novel bilayer scaffolds were prepared via contact with -56 oC lyophilizing plate directly, then lyophilized. The properties of chitosan–gelatin scaffolds, such as microstructure, physical and mechanical and degradable properties, were studied. These results suggested that the porosity and pore size of the scaffolds could be modulated with thermodynamic and kinetic parameters of ice formation. The scaffolds prepared from chitosan and gelatin can be utilized as a promising matrix for tissue engineering. Monolayer scaffold: 2% chitosan solution in 1% acetic acid was mixed with 4% gelatin aqueous solution under agitation for 12 h at 371C; then degassed centrifugally. 0:5 ml; 0.25% glutaraldehyde solution was added in 16 ml mixture solution. The mixture was poured into a 75 mm2 Petri dish. The dishes were placed within a refrigerator to freeze at different temperatures (-20 oC, -40 oC, -60 oC) for 12 h: Then the frozen hydrogel in dish was lyophilized within a freeze-dryer (Chaist, Alpha 2.4) for 32 h: The porous scaffold obtained was washed with double-distilled water and then treated with 5% sodium boro-hydride aqueous solution to block non-reacted aldehyde groups. After washing in water the porous and freeze-drying scaffold was fabricated (page 1068).  One of ordinary skill in the art would have been motivated to perform the crosslinking in temperatures as recited in a bilayer porous microstructure or hybrid porous scaffold formation Mao et al. teach preparation of bilayer scaffold as follows: 2% chitosan in 1% acetic acid solution and 4% gelatin aqueous solution were mixed according to a suitable ratio at 371C for 12 h: 0:5 ml 0.25% glutaraldehyde solution (crosslinking chemical) was incorporated into 16 ml mixture. The condense plate of freeze-dryer was set to -56 oC: The Petri dishes containing the mixture were brought into contact with the cool plate at low temperature directly for 12 h and then they were lyophilize treated as for monolayer scaffold. The mean pore size in the loose layer was 10±27 microns; which was similar to that of monolayer scaffold, however their pore arrangement makes a difference between them. The pore arrangement of bilayered scaffold was well regulated, which arranged perpendicularly to the freezing plate. The pore configuration of monolayer scaffold was ruleless (cf. Fig. 1) (see page 1069). Pre-freezing temperature is another parameter, which has effect on mean pore sizes in addition to chitosan– gelatin composition concentration. As shown in Fig. 7, the mean pore diameter could be modulated within the range 50–300 mm; by changing the pre-freezing temperature and the cooling rates. The sponge scaffold with even pore size can be fabricated. The pore sizes becomes smaller and pore walls thinner, while interconnectivity increases along with declining pre-freezing temperature (page 1069). It must be recognized that the crosslinking agent glutaraldehyde is added at -56 degrees which clearly meet the required limitation of claim 1. An ordinary skilled artisan would have had a reasonable chance of success in combining the teachings of Caruso et al. and Mao et al. because they both teach chitosan based bilayer hybrid micorcapsules or scaffolds. With regard to the new limitation added in claim 1 since the combination teachings of the prior art references meet the structure, as claimed the alleged property as in the new limitation reciting “the hollow microcapsule has elasticity to be deformed in application of external force thereto and to be recovered to an original shape thereof when the external force is removed therefrom.” would necessarily be there as it is an innate property of the microspheres.
Response to Applicant’s arguments
Applicant argues that one of ordinary skill in the art would understand that Caruso is silent regarding crosslinking the hollow microsphere of Caruso. This is not found persuasive  because the references of Deng et al. and Mao et al. teach crosslinking.
Applicant argues the hollow chitosan-silica of Deng neither has multiple organic-inorganic complex layers, nor is crosslinked. This is not found persuasive because Caruso et al. teach hybrid inorganic-organic hollow microspheres have been produced by coating colloidal core templates with alternating layers of oppositely charged nanoparticles and polymer, and thereafter removing the core either by heating or chemical treatment. The multilayers were constructed by consecutively depositing the nanoparticles and polymer onto the colloidal templates, utilizing the electrostatic attraction between the particles and polymer for layer build-up. Deng et al. need not teach a plurality of organic-inorganic complex layers since Caruso et al. already teaches multiple layers. Furthermore, Deng et al. does teach method to fabricate monodispersed SiO2 HNPs and then decorate them with chitosan using the cross-linking reaction with (3-Glycidyloxypropyl) trimethoxysilane (GTPMS).
Applicant argues Mao describes crosslinking a monolayer scaffold structure and a bilayer scaffold structure. The articles of Mao neither are hollow microcapsules, nor include “a plurality of organic-inorganic complex layers.” As such, one of ordinary skill in the art would not be motivated to apply the crosslinking step of Mao to the hollow microsphere of Caruso, because the articles from the two references are significantly different. This is not found persuasive because both Caruso et al. and Deng et al. already teach a combination of organic and inorganic layers. Caruso et al. already teaches multiple layers while Deng et al. already teaches crosslinking. Furthermore, both Caruso et al. and Deng et al. already teach hollow microcapsules. One may reasonably produce hollow crosslinked microcapcules since Deng et al.  sacrificial cores, the crosslinking agent can reasonably penetrate multiple layers in order to crosslink the microcapsules. 
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIGABU KASSA/Primary Examiner, Art Unit 1619